NUMBER 13-16-00148-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

THELMA DORIS FERRY,                                                         Appellant,

                                           v.

DALE JAMES FERRY ,                                  Appellee.
____________________________________________________________

             On appeal from the 319th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
             Before Justices Benavides, Perkes, and Longoria
                    Memorandum Opinion Per Curiam

      Appellant, Thelma Doris Ferry, attempted to perfect an appeal from an order

denying a motion to disqualify the trial judge in cause no. 2013-FAM-4013-G pending in

the 319th District Court of Nueces County, Texas. Upon review of the documents before

the Court, it appeared that the order from which this appeal was taken was not a final

appealable order. The Clerk of this Court notified appellant of this defect so that steps
could be taken to correct the defect, if it could be done. See TEX. R. APP. P. 37.1, 42.3.

Appellant was advised that, if the defect was not corrected within ten days from the date

of receipt of this notice, the appeal would be dismissed for want of jurisdiction. Appellant

filed a response generally asserting that the order at issue is final and appealable.

       Texas appellate courts have jurisdiction only over final orders or judgments unless

a statute permits an interlocutory appeal. Ogletree v. Matthews, 262 S.W.3d 316, 319

n.1 (Tex. 2007). An order denying a motion to recuse may be reviewed only for abuse

of discretion on appeal from a final judgment. See TEX. R. CIV. P. 18a(j)(1)(A). An order

denying a motion to disqualify is interlocutory. Dickson v. Dickson, 516 S.W.2d 28, 31

(Tex. Civ. App.—Austin 1974, no writ). Such an order “may be reviewed by mandamus

and may be appealed in accordance with other law.”             TEX. R. CIV. P. 18A(J)(2).

Because there is no “other law” permitting the interlocutory appeal of an order denying a

motion to disqualify in a case such as this, the denial of the motion to disqualify may also

be reviewed only upon appeal from final judgment. Here, the Court finds no basis for

interlocutory appellate jurisdiction over this appeal.

       The Court, having considered the documents on file and appellant's failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction. See id. Accordingly, the appeal is DISMISSED FOR WANT OF

JURISDICTION. See id. 42.3(a),(c). All pending motions are likewise DISMISSED.



                                                                      PER CURIAM

Delivered and filed the
9th day of June 2016.

                                              2